Case: 14-15346   Date Filed: 10/07/2015   Page: 1 of 7


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-15346
                         Non-Argument Calendar
                       ________________________

                        Agency No. A200-665-804



MOHAMMED IK MASALMEH,
a.k.a. Abdel Khalig Ibrahim,

                                                                       Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                             (October 7, 2015)

Before WILSON, JULIE CARNES, and FAY, Circuit Judges.

PER CURIAM:
               Case: 14-15346     Date Filed: 10/07/2015    Page: 2 of 7


      Mohammed Ibrahim Khalid Masalmeh appeals from the denial of his motion

to reconsider the dismissal of his appeal to the Board of Immigration Appeals

(BIA). He challenges the denial of his petition for withholding of removal under

the Immigration and Nationality Act, 8 U.S.C. § 1231(b)(3) and seeks relief under

the Convention Against Torture (CAT). However, we conclude that the BIA did

not abuse its discretion in denying Masalmeh’s motion for reconsideration.

Accordingly, we deny Masalmeh’s petition for review.

                                           I.

      “We review the BIA’s denial of a motion to reconsider for abuse of

discretion.” Calle v. U.S. Att’y Gen., 504 F.3d 1324, 1328 (11th Cir. 2007)

(internal quotation marks omitted). In addressing motions for reconsideration, the

BIA’s discretion is “very broad.” Scheerer v. U.S. Att’y Gen., 513 F.3d 1244, 1253

(11th Cir. 2008) (internal quotation marks omitted). “The BIA abuses its

discretion when it misapplies the law in reaching its decision.” Ferreira v. U.S.

Att’y Gen., 714 F.3d 1240, 1243 (11th Cir. 2013).

      A successful motion to reconsider must specify the errors of fact or law in

the prior BIA decision and must be supported by pertinent authority. 8 U.S.C.

§ 1229a(c)(6)(C); 8 C.F.R. § 1003.2(b)(1). “[A] motion that merely republishes

the reasons that had failed to convince the tribunal in the first place gives the

tribunal no reason to change its mind.” Calle, 504 F.3d at 1329 (internal quotation


                                           2
               Case: 14-15346     Date Filed: 10/07/2015    Page: 3 of 7


marks omitted). Accordingly, we have found that “merely reiterating arguments

previously presented to the BIA does not constitute specifying errors of fact or law

as required for a successful motion to reconsider.” Id. (internal quotation marks

omitted).

                                           II.

      On appeal, Masalmeh argues that the BIA failed to sufficiently address

several of his arguments on reconsideration. Specifically, he asserts that, in

dismissing his appeal, the BIA: (1) erroneously deemed him a citizen of Israel

based on his counsel’s admission; (2) wrongly identified the primary country of

removal as Israel and one of the alternate countries of removal as Jordan, despite

him having no right to reside in either; (3) committed “legal and factual error” in

failing to sufficiently consider a 1993 U.S. State Department report that he first

presented on appeal to the BIA as evidence of his past persecution by the Israeli

Defense Forces (IDF); and (4) failed to sufficiently address his claim that he would

face persecution by Hamas and Fatah due to his political neutrality. We address

each argument in turn.

      First, although Masalmeh argues the BIA erred in relying on his counsel’s

admission that he is an Israeli citizen, he offers no legal support for this position.

At a hearing before the Immigration Judge (IJ), Masalmeh’s counsel stated, “We

are going to admit allegations…1and 2 [in the Notice to Appear].” Later,


                                           3
              Case: 14-15346     Date Filed: 10/07/2015   Page: 4 of 7


Maselmeh’s counsel confirmed the admission that Masalmeh was a native and

citizen of Israel and declined to designate a country of removal.

       The BIA may deem an attorney’s on-record statements valid judicial

admissions. See, e.g., Rodriguez-Gonzalez v. Immigration and Naturalization

Serv., 640 F.2d 1139, 1141 (9th Cir. 1981); Gonzalez v. U.S. Att’y Gen., 368 F.

App’x 963, 964 (11th Cir. 2010) (per curiam). Therefore, the BIA did not abuse its

discretion here in deeming Maselmeh’s attorney’s on-record statements valid

judicial admissions.

      Second, even if the BIA identified the incorrect primary country of removal,

that error would not affect its conclusion that Masalmeh failed to establish

eligibility for withholding of removal. If Masalmeh wanted clarification on his

primary country of removal, he could have filed a motion for clarification of the

BIA’s decision; however, at this stage, such a motion is unnecessary because, if

Masalmeh is right, then he will be removed to the West Bank (as opposed to

Jordan or Israel). Masalmeh concedes that he may travel through Israel and Jordan

with his current travel documents.

      Third, Masalmeh’s argument that the BIA allegedly failed to consider the

1993 Report in determining whether he was persecuted and tortured by the IDF

does not show an abuse of discretion. In his amended application for withholding

of removal, Masalmeh stated that he had been harmed, and feared being harmed


                                          4
              Case: 14-15346     Date Filed: 10/07/2015    Page: 5 of 7


again (including torture), by the Jordanian and the Israeli governments due to his

status as an ethnic Palestinian, and by the Palestinian government due to his

decision not to support Fatah or Hamas. In support, Masalmeh attached the 1993

Report to his initial brief before the BIA, and the BIA addressed the 1993 Report

in his initial appeal. His argument on reconsideration was essentially a reiteration

of arguments previously presented. Therefore, as stated above, “a motion that

merely republishes the reasons that had failed to convince the tribunal in the first

place gives the tribunal no reason to change its mind.” Calle, 504 F.3d at 1329

(internal quotation marks omitted). Moreover, it is clear from the proceedings

below that the BIA gave sufficient consideration to Masalmeh’s argument. Cf. Tan

v. U.S. Att’y Gen., 446 F.3d 1369, 1374 (11th Cir. 2006) (“Where the IJ has given

reasoned consideration to the petition, and made adequate findings, we will not

require that it address specifically each claim the petitioner made or each piece of

evidence the petitioner presented.” (internal quotation marks and alteration

omitted)). Even if Masalmeh is correct that the BIA could have taken

administrative notice of the report and has taken such notice of reports in the past,

the argument fails to show that the BIA’s decision not to take such notice

constituted an error of fact or law. See 8 U.S.C. § 1229a(c)(6)(c); 8 C.F.R.

§ 1003.2(b)(1).




                                          5
               Case: 14-15346     Date Filed: 10/07/2015     Page: 6 of 7


      Finally, Masalmeh’s argument concerning his political neutrality also fails to

show an abuse of discretion because he raised an argument concerning his political

neutrality in his appeal before the BIA. See Calle, 504 F.3d at 129. In his initial

brief before the BIA, Masalmeh argued that IJ applied an incorrect legal standard

in ruling on his political neutrality claim, but the BIA agreed with the IJ. Thus, the

BIA considered, and rejected, this argument. See id. While the BIA did not

discuss Masalmeh’s specific argument concerning the legal standard in its

dismissal of his appeal, it gave reasoned consideration to his political neutrality

claim and found that the IJ had not erred. Cf. Tan, 446 F.3d at 1374.

                                           III.

      In sum, Masalmeh has failed to show that the BIA abused its “very broad”

discretion in denying his motion to reconsider because (1) Masalmeh could be

bound by his counsel’s admission that he was an Israeli citizen; (2) the BIA

specified alternate countries of removal sufficient to facilitate relocation if Israel,

the primary country of removal, does not permit him to stay; (3) the BIA

sufficiently considered the 1993 report in Masalmeh’s appeal to the BIA; and

(4) Masalmeh had previously raised his argument concerning his political

neutrality. See Scheerer, 513 F.3d at 1253; Calle, 504 F.3d at 1329. Therefore,

upon review of the record and consideration of the parties’ briefs, we deny

Maselmeh’s petition for review.


                                            6
     Case: 14-15346   Date Filed: 10/07/2015   Page: 7 of 7


PETITION DENIED.




                              7